Filed 04/09/19                                    Case 17-13797                                              Doc 1295



             1   William B. Freeman (SBN 137276)
                 bill.freeman@kattenlaw.com
             2   KATTEN MUCHIN ROSENMAN LLP
                 515 South Flower Street, Suite 1000
             3   Los Angeles, CA 90071
                 Telephone:    213.443.9000
             4   Facsimile:    213.443.9001

             5   Attorneys for Health Net of California, Inc.

             6

             7

             8                            UNITED STATES BANKRUPTCY COURT

             9                              EASTERN DISTRICT OF CALIFORNIA

            10                                          FRESNO DIVISION

            11   In re:                                         )   Case No. 17-13797
                                                                )
            12   TULARE LOCAL HEALTHCARE                        )   Chapter 9
                 DISTRICT, d/b/a, TULARE REGIONAL               )
            13   MEDICAL CENTER,                                )   NOTICE OF WITHDRAWAL OF
                                                                )   HEALTH NET OF CALIFORNIA, INC.’S
            14                  Debtor.                         )   STATEMENT OF POSITION
                                                                )
            15   Tax ID #:      XX-XXXXXXX                      )   DATE:       April 11, 2019
                 Address:       8659 N. Cherry Street           )   TIME:       9:30 a.m.
            16                  Tulare, CA 93274                )   PLACE:      2500 Tulare Street
                                                                )               Fresno, CA 93721
            17                                                  )               Courtroom 13
                                                                )   Judge:      Honorable René Lastreto II
            18                                                  )
                                                                )
            19                                                  )
                                                                )
            20                                                  )
                                                                )
            21                                                  )
                                                                )
            22

            23

            24

            25

            26

            27

            28


                                                     NOTICE OF WITHDRAWAL
                 138592471v1
Filed 04/09/19                                      Case 17-13797                                              Doc 1295



             1   TO THE COURT AND ALL PARTIES:

             2           PLEASE TAKE NOTICE that Health Net of California, Inc. (“Health Net”) will and

             3   hereby does withdraw, without prejudice, its Statement of Position of Health Net of California,

             4   Inc. in Response to Debtor’s Notice of Motion and Motion for Order Authorizing Assumption and

             5   Assignment of Executory Contracts (the “Statement of Position”) [Doc. Nos. 1160, 1161]. The

             6   Statement of Position is moot in light of the Debtor’s Twelfth Omnibus Motion for Order

             7   Authorizing Rejection of Certain Executory Contracts (the “Motion”) [Doc. No. 1272], which

             8   identified in Exhibit A to the Motion [Doc. No. 1275] Health Net of California, Inc.’s contract as

             9   one of the contracts that Debtor is seeking to reject.

            10

            11   Dated: April 9, 2019                           KATTEN MUCHIN ROSENMAN LLP
                                                                William B. Freeman
            12

            13
                                                                By: /s/ William B. Freeman
            14                                                  Attorneys for Health Net of California, Inc.

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28

                                                                    1
                                                       NOTICE OF WITHDRAWAL
                 138592471v1
Filed 04/09/19                                      Case 17-13797                                             Doc 1295



                 1                                  CERTIFICATE OF SERVICE

                 2          I am employed in the County of Los Angeles, State of California. I am over the age of 18
                     and not a party to the within action. My business address is Katten Muchin Rosenman LLP, 515
                 3   South Flower Street, Suite 1000 Los Angeles, CA 90071.
                 4
                          On April 9, 2019, I served the foregoing document(s) described as: NOTICE OF
                 5   WITHDRAWAL OF HEALTH NET OF CALIFORNIA, INC.’S STATEMENT OF
                     POSITION on the parties listed below:
                 6
                     Tulare Local Healthcare District                Riley C. Walter
                 7   Dba Tulare Regional Medical Center              205 E. River Park Circle, Ste. 410
                     Kevin Northcraft, President                     Fresno, CA 93720
                 8                                                   559-435-9800
                     869 N. Cherry St.                               Attorney for Debtor Tulare Local Healthcare
                 9   Tulare, CA 93274                                District
                     northee@aol.com                                 ECF@w2lg.com
             10                                                      (Via mail and ECF)
             11      U.S. Trustee                                    AMN Healthcare Representative:
                     Gregory S. Powell, Assistant U.S. Trustee       Tamara Swenson
             12      Office of the U.S. Trustee                      12400 High Bluff Dr
                     2500 Tulare St., Ste. 1401                      San Diego, CA 92130
             13      Fresno, CA 93721                                Creditor Committee
                     Greg.powell@usdoj.gov                           Tamara.swenson@amnhealthcare.com
             14      ustpregion17.fr.ecf@usdoj.gov
                     (Via mail and ECF)
             15
                     Creditor Committee                              Joshua D. Morse
             16      Official Committee of Unsecured Creditors       555 Mission Street Suite 2400
                     DLA PIPER LLP (US)                              San Francisco, CA 94105-2933
             17      2000 Ave of the Stars #400 North Tower          415-615-6020
                     Los Angeles, CA 90067-4704                      joshua.morse@dlapiper.com
             18                                                      Attorney for Official Committee of Unsecured
                                                                     Creditors
             19                                                      (Via mail and ECF)
             20      Gelvez Pediatrics PC                            Firstsource Solutions USA, LLC
                     1331 Mae Carden St.                             Representative: Derek Kung
             21      Visalia, CA 93291                               1661 Lyndon Farm Ct
                                                                     Louisville, KY 40223
             22                                                      Creditor Committee
                                                                     alissa.castaneda@quarles.com ;
             23                                                      denise.cockrell@quarles.com ;
                                                                     sybil.aytch@quarles.com
             24                                                      (Via mail and ECF)
             25

             26

             27

             28

                                                               1
                                                     CERTIFICATE OF SERVICE
                     138539481
Filed 04/09/19                                          Case 17-13797                                               Doc 1295



                 1   Beatrice Hensleit                                   International Business Machines Credit LLC
                     1849 N. Helm Ave. #114                              Attn.: Marie-Josee Dube
                 2   Fresno, CA 93727                                    IBM Corporation
                     beatrice@hensleit-hcc.com                           275 Viger East
                 3                                                       Montreal, Quebec H2X 3R7
                                                                         Canada
                 4                                                       mjdube@ca.ibm.com

                 5
                     Med One Capital Funding, LLC                        Tulare County Tax Collector
                 6   Attn.: David H. Leigh                               Attn.: Sol Viveros, Deputy Tax Collector
                     36 South State Street, 14th Floor                   221 S. Mooney Blvd.
                 7   Salt Lake City, UT 84111
                     dleigh@rqn.com                                      Room 104-E
                 8                                                       Visalia, CA 93291-4593

                 9   Kevin B. Kalajian on behalf of Creditor Lori        Michael S. Winsten on behalf of Creditor
                     M. Brooks and Creditor Steven Brooks                DVA Healthcare Renal Care, Inc.
             10      Baradat & Paboojian, Inc.                           Winsten Law Group
                     720 W. Alluvial Avenue                              27201 Puerta Real #140
             11      Fresno, CA 93711                                    Mission Viejo, CA 92691

             12      Erich N. Durlacher on behalf of Creditor            Kevin G. Collins and David M. Powlen on
                     LocumTenens.com, LLC                                behalf of Creditor Roche Diagnostics Corp.
             13      Burr & Forman LLP                                   1000 N. West Street, Suite 1500
                                                                         Wilmington, DE 19801
                     171 17th Street NW
             14
                     Atlanta, GA 30363
             15

             16

             17                  By Electronic Service, by filing the foregoing electronically with the Clerk of Court
                                 using the CM/ECF System, which will send a Notice of Electronic Filing to all parties
             18                  with an e-mail address of record who have appeared and consented to electronic
                                 service in this action.
             19

             20                  By Mail; by causing the foregoing to be placed in sealed envelopes with postage
             21                  thereon fully prepaid and addressed as set forth above. I am familiar with the firm’s
                                 practice of collection and processing correspondence for mailing. Under that practice,
             22                  the envelopes would be deposited with the U.S. Postal Service on the same day in the
                                 ordinary course of business.
             23

             24             I declare under penalty of perjury under the laws of the State of California that the
                     foregoing is true and correct.
             25

             26              Executed on April 9, 2019, at Los Angeles, California.

             27
                                                                                   /s/ William B. Freeman
             28                                                                    William B. Freeman

                                                                   2
                                                         CERTIFICATE OF SERVICE
                     138539481
